UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 Commission file number 000-53162 ICONIC BRANDS, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 1174 Route 109 Lindenhurst, New York 11757 (Address of principal executive offices, including zip code.) (631) 991-3174 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 42,310,301 as of August 19, 2009 ICONIC BRANDS INC. FORM 10-Q June 30, 2009 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4T. Controls and Procedures 24 PART II— OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES - 2 - Part IFinancial Information ITEM 1. FINANCIAL STATEMENTS. Iconic Brands, Inc. and Subsidiary Consolidated Balance Sheets June 30, December 31, 2009 2008 (Unaudited) Assets Current assets: Cash and cash equivalents $ 1,155 $ 10,970 Accounts receivable, net of allowance for doubtful accounts of $ 35,000 and $ 35,000, respectively 188,361 484,164 Inventories 591,193 738,507 Prepaid expenses and other current assets 169,842 595,769 Total current assets 950,551 1,829,410 Property, plant and equipment, net 9,906 6,294 Restricted cash and cash equivalents 75,000 100,000 Total assets $ 1,035,457 $ 1,935,704 Liabilities and Stockholders' Equity (Deficiency) Current liabilities: Current portion of debt $ 674,776 $ 4,422,393 Accounts payable 1,361,523 1,481,916 Accrued expenses and other current liabilities 1,235,901 938,494 Total current liabilities 3,272,200 6,842,803 Long term debt 1,770,747 2,292,380 Total liabilities 5,042,947 9,135,183 Stockholders' equity (deficiency): Preferred stock, $.00001 par value; authorized 100,000,000 shares: Series A, designated 1 share, issued, and outstanding 1 - 1 and 0 shares, respectively Series B, $2.00 per share stated value; designated 1,000,000 shares, issued and outstanding 916,603 and 0 shares, respectively 1,833,206 - Common stock, $.00001 par value; authorized 100,000,000 shares, issued and outstanding 42,310,301 and 24,909 shares, respectively 423 - Additional paid-in capital 6,365,757 1,278,656 Retained earnings (deficit) (12,206,877 ) (8,478,135 ) Total stockholders' equity (deficiency) (4,007,490 ) (7,199,479 ) Total liabilities and stockholders' equity (deficiency) $ 1,035,457 $ 1,935,704 See notes to consolidated financial statements. - 3 - Iconic Brands, Inc. and Subsidiary Consolidated Statements of Operations (Unaudited) Six Months Ended Three Months Ended June 30, June 30, 2009 2008 2009 2008 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales $ 336,170 $ 806,041 $ 252,233 $ 293,993 Cost of goods sold 228,371 649,969 163,010 232,928 Gross profit 107,799 156,072 89,223 61,065 Selling, general and administrative expenses: Selling, marketing and promotion 123,795 240,024 31,370 172,324 Administrative compensation and benefits 606,498 568,636 425,154 342,012 Stock-based compensation issued in connection with merger 2,063,411 - 2,063,411 - Professional fees 288,518 187,549 139,368 117,435 Occupancy and warehousing 101,208 139,183 24,646 71,286 Travel and entertainment 36,237 191,144 11,187 174,383 Office 19,776 63,608 7,261 57,873 Licenses and permits 1,670 31,790 400 25,770 Other 23,220 15,064 18,014 9,836 Total 3,264,333 1,436,998 2,720,811 970,919 Income (loss) from operations (3,156,534 ) (1,280,926 ) (2,631,588 ) (909,854 ) Interest expense (572,208 ) (584,251 ) (373,936 ) (267,335 ) Income (loss) before income taxes (3,728,742 ) (1,865,177 ) (3,005,524 ) (1,177,189 ) Income taxes - Net income (loss) $ (3,728,742 ) $ (1,865,177 ) $ (3,005,524 ) $ (1,177,189 ) Net income (loss) per common share - basic and diluted $ (0.76 ) $ (110.50 ) $ (0.31 ) $ (69.02 ) Weighted average number of common shares outstanding - basic and diluted 4,930,669 16,879 9,782,833 17,057 See notes to consolidated financial statements. - 4 - Iconic Brands, Inc. and Subsidiary Consolidated Statement of Changes in Stockholders' Equity (Deficiency) (Unaudited) Series A Preferred Stock, $0.00001 par value Series B Preferred Stock, $2.00 stated value Common Stock, $0.00001 par value Additional Paid-in Capital Retained Earnings (Deficit) Shares Amount Shares Amount Shares Amount Total Balance, December 31, 2008 - $ - - $ - 24,909 $ - $ 1,278,656 $ (8,478,135 ) $ (7,199,479 ) Equity investment - 100,000 - 100,000 Issuance of stock to management and employees on June 10, 2009 1 1 - - 19,634,112 196 2,063,214 - 2,063,411 Issuance of stock to Danny DeVito and affiliates on June 10, 2009 - 2,086,973 21 208,676 - 208,697 Issuance of stock to Noteholders in satisfaction of debt and accrued interest - 4,406,307 44 2,203,110 - 2,203,154 Issuance of stock to Capstone in connection with Termination Agreement - - 916,603 1,833,206 1,000,000 10 499,990 - 2,333,206 Acquisition of Harbrew Imports, Ltd. - 15,158,000 152 (152 ) - - Stock options and warrants compensation expense - 12,263 - 12,263 Net loss - (3,728,742 ) (3,728,742 ) Balance, June 30, 2009 1 $ 1 916,603 $ 1,833,206 42,310,301 $ 423 $ 6,365,757 $ (12,206,877 ) $ (4,007,490 ) See notes to consolidated financial statements. - 6 - Iconic Brands, Inc. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2009 2008 Cash flows from operating activities: Net income (loss) $ (3,728,742 ) $ (1,865,177 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 1,530 700 Amortization of debt discounts charged to interest expense 284,177 38,990 Stock-based compensation 2,462,892 100,046 Changes in operating assets and liabilities: Accounts receivable, net 295,803 343,243 Inventories 147,314 454,864 Prepaid expenses and other current assets 247,406 7,692 Restricted cash and cash equivalents 25,000 - Accounts payable (120,393 ) 250,685 Accrued expenses and other current liabilities 474,936 319,518 Net cash provided by (used in) operating activities 89,923 (349,439 ) Cash flows from investing activities: Property, plant and equipment additions (5,142 ) - Cash flows from financing activities: Increases in debt, net - 319,884 Repayment of debt (194,596 ) (13,927 ) Equity investment 100,000 - Net cash provided by (used in) financing activities (94,596 ) 305,957 Increase (decrease) in cash and cash equivalents (9,815 ) (43,482 ) Cash and cash equivalents, beginning of period 10,970 43,664 Cash and cash equivalents, end of period $ 1,155 $ 182 Supplemental disclosures of cash flow information: Interest paid $ 231,621 $ 501,959 Income taxes paid $ - $ - Non-cash financing activities: Shares of common stock issued to noteholders in satisfaction of debt and accrued interest $ 2,203,154 $ - Securities issued to Capstone in connection with Termination Agreement and satisfaction of debt: Unsecured promissory note $ 500,000 $ - Series B preferred stock 1,833,205 - Common stock 500,000 - Total $ 2,833,205 $ - See notes to consolidated financial statements. - 7 - Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements (Information as of and for the Six Months Ended June 30, 2009 and 2008 is Unaudited) 1. ORGANIZATION AND NATURE OF BUSINESS Iconic Brands was incorporated in the State of Nevada on October 21, 2005. Our plan was to provide mobile grooming and spa services for cats and dogs. Our services were going to include bathing, hair cutting and styling, brushing/combing, flea and tick treatments, nail maintenance and beautification, ear cleaning, teeth cleaning, hot oil treatments, and massage. We did not have any business operations and failed to generate any revenues.We abandoned this business, as we lacked sufficient capital resources.On June 10, 2009, the Company acquired Harbrew Imports, Ltd. (“Harbrew New York”), a New York corporation incorporated on September 8, 1999 which was a wholly owned subsidiary of Harbrew Imports, Ltd. Corp. (“Harbrew Florida”), a Florida Corporation incorporated on January 4, 2007.On the Closing Date, pursuant to the terms of the Merger Agreement, the Company issued to the designees of Harbrew New York 27,151,984 shares of our Common Stock at the Closing, or approximately 64% of the 42,310,301 shares outstanding subsequent to the merger.After the merger, Harbrew New York continued as the surviving company under the laws of the state of New York and became the wholly owned subsidiary of the Company. In anticipation of the merger between Iconic Brands, Inc. and Harbrew New York, on May 1, 2009 the Board of Directors and a majority of shareholders of Harbrew New York approved the amendment of its Articles of Incorporation changing its name to Iconic Imports, Inc. (Iconic Imports). On June 22, 2009, this action was filed with the New York State Department of State. Prior to the merger on June 10, 2009, Iconic Brands had no assets, liabilities, or business operations.Accordingly, the merger has been treated for accounting purposes as a recapitalization by the accounting acquirer Harbrew New York/Iconic Imports and the financial statements reflect the assets, liabilities, and operations of Harbrew New York/Iconic Imports from its inception on September 8, 1999 to June 10, 2009 and combined with Iconic Brands thereafter.Iconic Brands and its wholly-owned subsidiary Harbrew New York/Iconic Imports are hereafter referred to as the “Company”. The Company is a brand owner of self-developed alcoholic beverages.Furthermore, the Company imports, markets and sells these beverages throughout the United States and globally. Effective
